UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of February 2012 Commission File Number: 001-33655 Paragon Shipping Inc. (Translation of registrant's name into English) 15 Karamanli Ave., GR 166 73, Voula, Greece (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F [X]Form 40-F [] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)7: Note: Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant's "home country"), or under the rules of the home country exchange on which the registrant's securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant's security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. INFORMATION CONTAINED IN THIS REPORT ON FORM 6-K Attached to this Report on Form 6-K as Exhibit 1 is a copy of the press release of Paragon Shipping Inc. (the "Company"), dated February 16, 2012, announcing the Company's fourth quarter and year end 2011 results. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Paragon Shipping Inc. Dated:February 17, 2012 By: /s/ Michael Bodouroglou Name: Michael Bodouroglou Title: Chief Executive Officer Exhibit 1 PARAGON SHIPPING INC. REPORTS FOURTH QUARTER AND YEAR ENDED DECEMBER 31, 2011 RESULTS ATHENS, Greece, February 16, 2012 - Paragon Shipping Inc. (NYSE: PRGN) ("Paragon Shipping", or the "Company"), a global shipping transportation company specializing in drybulk cargoes, announced today its results for the fourth quarter and year ended December 31, 2011. Financial Highlights: (Expressed in United States Dollars where applicable) Quarter Ended December 31, 2010 Quarter Ended December 31, 2011 Year Ended December 31, 2010 Year Ended December 31, 2011 Average Number of Vessels Time Charter Equivalent rate (TCE rate) (1) Net Revenue EBITDA (1) ) ) Adjusted EBITDA (1) Net Income / (Loss) ) ) Adjusted Net Income (1) EPS basic and diluted ) ) Adjusted EPS basic and diluted (1) Please see the table at the back of this release for a reconciliation of TCE to Time Charter Revenue, EBITDA and Adjusted EBITDA to Net Income, Adjusted Net Income to Net Income and Adjusted Earnings Per Share to Earnings Per Share, the most directly comparable financial measures calculated and presented in accordance with U.S. GAAP. Time Charter Coverage Update Pursuant to its time chartering strategy, the Company mainly employs vessels under fixed rate time charters for periods ranging from one to five years. Assuming all charter counter parties fully perform under the terms of the charters, all exercisable optional periods under the charter parties are exercisedand including our newbuilding vessels, the Company has secured under such contracts 94%, 73% and 35% of its fleet capacity in 2012, 2013 and 2014, respectively. Management Commentary Commenting on the results, Michael Bodouroglou, Chairman and Chief Executive Officer of Paragon Shipping, stated, "We are pleased to announce our results for the full year 2011, which turned out to be a challenging one for the shipping industry. For 2011, our EBITDA was negative $242.0 million, while we reported net loss of $283.3 million. The main item that impacted our results was a non-cash impairment loss of $277.3 million, related to the write down to market value of the carrying amounts of seven of the Company's vessels. After adjusting for non-cash items, the Company reported adjusted EBITDA for the fiscal year of 2011 of $54.1 million, while our adjusted net income was $15.6 million, or 26 cents per share. For the fourth quarter of 2011, the Company reported adjusted EBITDA of $9.3 million and adjusted net income of $0.8 million, or 1 cent per share. Mr. Bodouroglou continued, "Despite the continued decline in the chartering market, we managed to successfully re-charter our vessels that were redelivered, for sufficient durations in order to enhance our cash flow visibility during this challenging period. Currently we have fixed the majority of our revenue days in 2012 and 2013 and we believe we are sufficiently protected from any further deterioration in the market. Moreover, in the second quarter of 2011, Box Ships Inc., a former subsidiary of Paragon, successfully completed its IPO. Paragon currently owns 21.1% of Box Ship's shares, and therefore continues to benefit from diversified income. In addition, we utilized part of the cash received from the sale of four vessels during 2011 to repay debt and took the opportunity to amend several of our loan agreements, reducing our repayments for the coming quarters and softening the respective covenants." Mr. Bodouroglou concluded, "Overall, during 2011, we exploited every opportunity to prepare ourselves for the deteriorating market conditions while at the same time preserving the Company's liquidity to the extent possible. That way we not only safeguard the Company, but also ensure that we remain in a strong position to take advantage of any opportunity that may develop." Fourth Quarter 2011 Financial Results: Gross time charter revenue for the fourth quarter of 2011 was $17.0 million, compared to $28.7 million for the fourth quarter of 2010. The Company reported net loss of $272.2 million, or $4.52 per basic and diluted share for the fourth quarter of 2011, calculated on 58,665,317 weighted average number of basic and diluted shares outstanding for the period and reflecting the impact of the non-cash items discussed below. For the fourth quarter of 2010, the Company reported net income of $2.3 million, or $0.04 per basic and diluted share, calculated on 50,796,008 weighted average number of basic and diluted shares. Excluding all non-cash items described below, adjusted net income for the fourth quarter of 2011 was $0.8 million, or $0.01 per basic and diluted share, compared to adjusted net income of $4.1 million, or $0.08 per basic and diluted share for the fourth quarter of 2010. EBITDA for the fourth quarter of 2011 was negative $262.9 million, compared to positive $13.9 million for the fourth quarter of 2010. EBITDA for the fourth quarter of 2011 was calculated by adding to net loss of $272.2 million, net interest expense and depreciation that, in the aggregate, amounted to $9.3 million. Adjusted EBITDA, excluding all non-cash items described below, was $9.3 million for the fourth quarter of 2011, compared to $15.0 million for the fourth quarter of 2010. The Company operated an average of 10.3 vessels during the fourth quarter of 2011, earning a TCE rate of $16,965 per day, compared to an average of 13.1 vessels during the fourth quarter of 2010, earning an average TCE rate of $23,053 per day. Total adjusted operating expenses for the fourth quarter of 2011 equaled $7.6 million, or approximately $8,036 per day, including vessel operating expenses, management fees, general and administrative expenses and drydocking costs, but excluding $1.1 million of share-based compensation for the period. For the fourth quarter of 2010, total adjusted operating expenses were $10.8 million, or approximately $8,921 per day, including the same items as mentioned above, but excluding $3.4 million of share-based compensation. Currently, the Company owns approximately 21.1% of the outstanding common stock of Box Ships Inc. (NYSE:TEU), or Box Ships, a former wholly-owned subsidiary of the Company which successfully completed its initial public offering in April 2011. The investment in Box Ships, an affiliate, is accounted for under the equity method and is separately reflected on Company's unaudited condensed consolidated balance sheet. For the fourth quarter of 2011, the Company recorded income of $1.2 million, representing its share of Box Ships' net income for the period. In the fourth quarter of 2011, we received a cash amount of $1.0 million representing dividend distributions from Box Ships. Fourth Quarter 2011 Non-cash Items The Company's results for the three months ended December 31, 2011 included the following non-cash items: § Depreciation expense of $0.7 million, or $0.01 per basic and diluted share, associated with below market time charters attached to vessels acquired, which increased the Company's depreciation expense (amortized over the remaining useful life of the vessel). § Loss on sale of vessel of $0.4 million, or $0.01 per basic and diluted share, related to the sale of M/V Crystal Seas to an unrelated party. § Impairment loss of $271.6 million, or $4.51 per basic and diluted share, relating to the write down to fair value of the carrying amount of six of the Company's vessels; the M/V Coral Seas, the M/V Golden Seas, the M/V Diamond Seas, the M/V Pearl Seas, the M/V Sapphire Seas and the M/V Friendly Seas to fair values. § An unrealized gain from interest rate swaps of $0.8 million, or $0.01 per basic and diluted share. § Non-cash expenses of $1.1 million, or $0.02 per basic and diluted share, relating to the amortization of the compensation cost recognized for non-vested share awards issued to the Company's executive officers, directors and employees. In total, these non-cash items decreased net income by $273.0 million, or $4.53 per basic and diluted share, for the three months ended December 31, 2011. Discussion with Bank Lender We are currently in discussion with one of our bank lenders since, as of December 31, 2011, we were not in compliance with the security cover ratio and the working capital requirement covenant, which requires $1.0 million working capital, contained in the respective agreement. As a result, we may be required to prepay indebtedness in the amount of $2.5 million or provide additional collateral to our lender in the form of cash or other property in the total amount of $2.8 million in order to eliminate the shortfall and comply with the security cover ratio covenant. A similar breach as at September 30, 2011 had been cured by the Company depositing $3.75 million as additional security. We are currently in discussions with our lender regarding our request to waive the respective covenants, including the working capital covenant, and amend the credit facility in order to be in a position to secure alternative refinancing before the loan becomes due in the fourth quarter of 2012. Year ended December 31, 2011 Financial Results: Gross time charter revenue for the year ended December 31, 2011, was $92.1 million, compared to $118.4 million for the year ended December 31, 2010. The Company reported net loss of $283.3 million, or $4.76 per basic and diluted share, for the year ended December 31, 2011, calculated on 57,937,918 weighted average number of basic and diluted shares outstanding for the period and reflecting the impact of the non-cash items discussed below. For the year ended December 31, 2010, the Company reported net income of $22.9 million, or $0.44 per basic and diluted share, calculated on 49,812,716 weighted average number of basic and diluted shares. Excluding all non-cash items described below, adjusted net income for the year ended December 31, 2011, was $15.6 million, or $0.26 per basic and diluted share. Adjusted net income for the year ended December 31, 2010 was $27.7 million, or $0.54 per basic and diluted share. EBITDA was negative $242.0 million for the year ended December 31, 2011, compared to positive $66.5 million for the year ended December 31, 2010. This was calculated by adding to net loss of $283.3 million for the year ended December 31, 2011, net interest expense and depreciation, that in the aggregate, amounted to $41.3 million for the year ended December 31, 2011. Adjusted EBITDA, excluding all non-cash items described below, was $54.1 million for the year ended December 31, 2011, compared to $68.6 million for the year ended December 31, 2010. The Company operated an average of 11.5 vessels during the year ended December 31, 2011, earning an average TCE rate of $21,250 per day, compared to an average of 12.1 vessels during the year ended December 31, 2010, earning an average TCE rate of $25,911 per day. Total adjusted operating expenses for the year ended December 31, 2011, were $32.9 million, or approximately $7,824 per day, including vessel operating expenses, management fees, general and administrative expenses and dry-docking costs, but excluding $5.1 million of share-based compensation for the period. For the year ended December 31, 2010, total adjusted operating expenses were $33.9 million, or approximately $7,680 per day, including vessel operating expenses, management fees and general and administrative expenses and drydocking costs, but excluding $10.7 million of share-based compensation. For the year ended December 31, 2011, the Company recorded $2.7 million income, representing its share of Box Ships' net income for the period. In 2011, we received a cash amount of $1.5 million representing dividend distributions from Box Ships. Year ended December 31, 2011 Non-cash Items The Company's results for the year ended December 31, 2011, included the following non-cash items: § Depreciation expense of $2.8 million, or $0.05 per basic and diluted share, associated with below market time charters attached to vessels acquired, which increased the Company's depreciation expense (amortized over the remaining useful life of the vessel). § Impairment loss of $277.3 million, or $4.66 per basic and diluted share, relating to the write down to fair value of the carrying amount of seven of the Company's vessels; the M/V Crystal Seas, which was sold in November 2011, the M/V Coral Seas, the M/V Golden Seas, the M/V Diamond Seas, the M/V Pearl Seas, the M/V Sapphire Seas and the M/V Friendly Seas. § An unrealized gain from interest rate swaps of $1.5 million, or $0.03 per basic and diluted share, respectively. § Loss on sale of vessels of $15.2 million, or $0.26 per basic and diluted share, related to the sale of Box Voyager, Box Trader and CMA CGM Kingfish to Box Ships, and to the sale of M/V Crystal Seas to an unrelated third party. § Non-cash expenses of $5.1 million, or $0.09 per basic and diluted share, relating to share based compensation to the management company amounting to $0.3 million and to the amortization of the compensation cost recognized for non-vested share awards issued to executive officers, directors and employees amounting to $4.8 million. In the aggregate, these non-cash items decreased net income by $298.9 million, which represents a $5.02 decrease in earnings per basic and diluted share, for the year ended December 31, 2011. Cash Flows For the year ended December 31, 2011, the Company generated net cash from operating activities of $45.5 million, compared to $60.6 million for the year ended December 31, 2010. For the year ended December 31, 2011, net cash from investing activities was $43.7 million and net cash used in financing activities was $109.4 million. For the year ended December 31, 2010, net cash used in investing activities was $142.2 million and net cash used in financing activities was $17.6 million. Conference Call and Webcast: The Company's management will host a conference call to discuss its fourth quarter and year ended December 31, 2011 results on February 17, 2012 at 8:30 am Eastern Time. Conference Call details: Participants should dial into the call ten minutes before the scheduled time using the following numbers 1-877-317-6789 (USA) or +1-412-317-6789 (international) to access the call. A replay of the conference call will be available until February 24, 2012 and can be accessed by dialing 1-877-344-7529 (USA) or +1-412-317-0088 (international) and using access code 10010171. Slides and audio webcast: There will also be a simultaneous live webcast over the Internet, through the Company's website (www.paragonship.com). Participants in the live webcast should register on the website approximately 10 minutes prior to the start of the webcast. About Paragon Shipping Inc. Paragon Shipping is a Marshall Islands-based international shipping company with executive offices in Athens, Greece specializing in the transportation of drybulk cargoes. The Company's current fleet consists of ten drybulk vessels with a total carrying capacity of 704,772 dwt. In addition, Paragon Shipping entered into contracts for the construction of four Handysize drybulk carriers that are scheduled to be delivered in 2012 and two 4,ontainerships that are scheduled to be delivered in 2013 and, as a result, will increase the fleet size to fourteen drybulk vessels with a total carrying capacity of 853,572 dwt and two Containerships with a total carrying capacity of 9,600 TEU. Paragon Shipping has granted Box Ships Inc., an affiliated company, the option to acquire its two Containerships under construction. For more information, visit: www.paragonship.com. The information contained on the Company's website does not constitute part of this press release. Forward-Looking Statements Certain statements in this press release are "forward-looking statements" within the meaning of the Private Securities Litigation Act of 1995. These forward-looking statements are based on our current expectations and beliefs and are subject to a number of risk factors and uncertainties that could cause actual results to differ materially from those described in the forward-looking statements. Such risks and uncertainties include without limitation the strength of world economies and currencies, general market conditions, including fluctuations in charter rates and vessel values, changes in demand for drybulk shipping capacity, changes in our operating expenses, including bunker prices, drydocking and insurance costs, the market for our vessels, availability of financing and refinancing, charter counterparty performance, ability to obtain financing and comply with covenants in such financing arrangements, changes in governmental rules and regulations or actions taken by regulatory authorities, potential liability from pending or future litigation, general domestic and international political conditions, potential disruption of shipping routes due to accidents or political events, vessels breakdowns and instances of off-hires and other factors, as well as other risks that have been included in filings with the Securities and Exchange Commission, all of which are available at www.sec.gov. Contacts: Paragon Shipping Inc. info@paragonship.com Allen & Caron Inc. Rudy Barrio (Investors) r.barrio@allencaron.com (212) 691-8087 Len Hall (Media) len@allencaron.com (949) 474-4300 - Tables Follow - Fleet List Drybulk Fleet The following tables represent our drybulk fleet and the drybulk newbuilding vessels that we have agreed to acquire as of February 16, 2012. Operating Drybulk Fleet Name Type Dwt Year Built Panamax Dream Seas Panamax Coral Seas Panamax Golden Seas Panamax Pearl Seas Panamax Diamond Seas Panamax Deep Seas Panamax Calm Seas Panamax Kind Seas Panamax Total Panamax 8 Supramax Friendly Seas Supramax Sapphire Seas Supramax Total Supramax 2 Grand Total 10 Drybulk Newbuildings that we have agreed to acquire Hull no. Type Dwt Expected Delivery Handysize Hull no. 604 Handysize Q1 2012 Hull no. 605 Handysize Q2 2012 Hull no. 612 Handysize Q4 2012 Hull no. 625 Handysize Q4 2012 Total Handysize 4 Containership Fleet The following table represents the containership newbuilding vessels that we have agreed to acquire as of February 16, 2012. Containership Newbuildings that we have agreed to acquire Hull no. TEU Dwt Expected Delivery Hull no. 656 (1) Hull no. 657 (1) Total (1) The Company has granted to Box Ships an option to purchase. Summary Fleet Data (Expressed in United States Dollars where applicable) Quarter Ended December 31, 2010 Quarter Ended December 31, 2011 FLEET DATA Average number of vessels (1) Available days for fleet (2) Calendar days for fleet (3) Fleet utilization (4) 97
